Citation Nr: 9912156	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  95-36 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

A determination of the propriety of the initial disability 
rating of 10 percent assigned to the veteran's service-
connected post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 1968 
and from December 1973 to April 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which granted the veteran's claim for 
service connection for PTSD and assigned a 10 percent 
disability evaluation.  The veteran filed a timely appeal to 
this determination.

When this matter was previously before the Board in March 
1997 it was remanded to the RO for further development, which 
has been accomplished.  The case is now before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The veteran's PTSD is manifested by mild symptomatology 
which causes mild impairment of social and industrial 
functioning.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.123, Diagnostic 
Code 9411 (1996, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed entitlement to a rating in excess of 
10 percent for his service-connected PTSD.  This is an 
original claim placed in appellate status by a notice of 
disagreement (NOD) taking exception to the initial rating 
award dated in April 1995.  Accordingly, his claim must be 
deemed well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a), and VA has a duty to assist the veteran in the 
development of the facts pertinent to his claim.  See 
Fenderson v. West, No. 96-947, slip op. at 21 (U.S. Vet. App. 
Jan. 20, 1999) (applying duty to assist under 38 U.S.C.A. 
§ 5107(a) to initial rating claims); cf. Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (increased rating claims).  Under 
these circumstances, VA must attempt to obtain all such 
medical evidence as is necessary to evaluate the severity of 
the veteran's disability from the effective date of service 
connection to the present.  Fenderson, slip op. at 19-21, 
citing Goss v. Brown, 9 Vet. App. 109, 114 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 98 (1996); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  See also 38 C.F.R. § 4.2 (ratings to 
be assigned "in the light of the whole recorded history").  
This obligation was satisfied by the various examinations and 
treatment reports described below, and the Board is satisfied 
that all relevant facts have been properly and sufficiently 
developed.

Evidence relevant to the veteran's claim includes VA 
outpatient treatment notes dated from October 1991 to July 
1995.  These records indicate complaints of depression, 
anxiety, and anger, with participation in an alcohol abuse 
therapy group.  No diagnoses of PTSD were rendered, however.

In June 1993, the veteran underwent a VA examination.  
However, this examiner diagnosed only depression and a 
personality disorder, but not PTSD.

In March 1995, the veteran again underwent a VA examination.  
At that time, the examiner noted that he or she had reviewed 
the veteran's claims file.  The veteran reportedly focused on 
his depression and talked about excessive sleep and 
hypersomnia, stating that he slept for ten to twelve hours 
per day.  He reported that he spent most of the day staring 
at a blank wall, with diminished volition and diminished 
motivation.  He stated that he had been unemployed for the 
prior three months, was divorced for a second time, and lived 
alone.  His appearance was consistent with severe chronic 
obstructive pulmonary disease (COPD) and alcohol use.  He 
reported having had fifty different jobs since his discharge 
from service, and noted that he was extremely irritable and 
abrasive in his approach with people.  On mental status 
examination, the veteran was extremely tense and anxious, 
with marked pressure of speech.  He denied experiencing any 
nightmares, flashbacks, or hallucinations.  He reported being 
extremely irritable, carrying a "chip" on his shoulder, and 
being explosive at the slightest provocation.  On mental 
status examination, he was extremely tense and anxious, with 
marked pressure of speech.  He denied experiencing any 
nightmares, flashbacks, or hallucinations.  He also stated 
that he was extremely irritable and was explosive at the 
slightest provocation, remaining agitated at most times.  His 
overall approach was markedly paranoid.  His intelligence, 
memory, and insight were within normal limits, although his 
judgment was questionable.  The examiner rendered Axis I 
diagnoses of depressive disorder, not otherwise specified, 
severe agitated depression, PTSD, mild, and alcoholism, 
chronic alcohol abuse.  A Global Assessment of Functioning 
(GAF) score of 35 to 40 was assigned.  The examiner stated 
that the veteran was not able to attain or maintain gainful 
employment due to a combination of factors including 
depression, alcohol abuse, personality factors, and PTSD.

In November 1995, the veteran underwent a psychiatric 
examination by Marcus S. Barker, M.D., a psychiatrist at The 
Psychiatric Center of Oklahoma, a private health care 
facility.  Psychiatric testing at that time revealed evidence 
of depression, substance abuse, generalized anxiety disorder, 
and several personality disorders, including passive-
aggressive personality disorder, avoidant personality 
disorder, and borderline personality disorder.  Following his 
examination, the examiner diagnosed major depression, with an 
underlying passive aggressive personality disorder which 
could easily be released when he was intoxicated.

In a Psychiatric Evaluation Addendum written in December 
1995, Dr. Barker noted that the VA Medical Center (VAMC) had 
diagnosed PTSD.  He noted that it was difficult to designate 
how much of his difficulty was still due to PTSD because of 
his chronic substance abuse, but it was still "a factor."  
The examiner thus added PTSD to his diagnostic impression.

In March 1997, the Board remanded the veteran's claim for 
further development.  Specifically, the Board noted that the 
veteran had received diagnoses of many psychiatric problems 
in addition to PTSD, including major depression, depressive 
disorder, severe agitated depression, and mixed personality 
disorder, but the exact nature and symptomatology of the 
veteran's PTSD vis-à-vis these other psychiatric disorders 
was not clear.  The Board thus instructed the RO to schedule 
the veteran for a VA psychiatric examination to determine the 
nature and extent of his PTSD.  The examiner was also asked 
to express an opinion regarding which psychiatric symptoms 
were attributable to his non-PTSD psychiatric problems.

Therefore, in May 1997, the veteran again underwent a VA 
examination.  The examiner noted that he or she had reviewed 
the veteran's entire claims file, including his last rating 
examinations and the records from Dr. Barker.  At the time of 
the current examination, the veteran complained primarily of 
excessive sleep, noting that he slept for two to four hours 
during the day and ten to twelve hours at night.  On mental 
status examination, the veteran's thought production and 
continuity were good, and his speech was goal-directed.  He 
was alert and oriented to all three spheres.  Remote and 
recent memory were intact, although immediate memory was 
decreased.  His relationship to reality was fairly good, 
although he did have some paranoia.  He was not suicidal or 
homicidal, although he did report some occasional suicidal 
feelings.  He reported that his mood was angry, and his 
affect was angry as well.  The examiner diagnosed Axis I 
disorders of major depression, recurrent, PTSD, and alcohol 
dependence, in remission, as well as Axis II disorders of 
paranoid personality disorder and possibly 
obsessive/compulsive personality disorder.  A GAF score of 55 
overall was assigned, with a GAF of 70 "secondary to PTSD" 
alone.  A GAF of 70 was noted to indicate "mild symptoms in 
social and occupational functioning.  In a section entitled 
"Discussion," the examiner commented as follows:

I do not see an increase in his PTSD 
symptoms since his last rating exam... His 
primary Axis I psychiatric disorder is 
depression which I feel began in 
childhood and is not related to the PTSD... 
Personality disorders also began prior to 
adulthood so would not be attributable to 
the PTSD.  His alcohol dependence has 
been in remission now for two years.  
This also began prior to his military 
service so would not be attributable to 
PTSD.  The PTSD alone is causing mild 
social and industrial impairment.

In April 1998, the veteran underwent psychiatric testing by 
Philip J. Murphy, Ph.D., a clinical psychologist in private 
practice.  Following several psychiatric tests, the examiner 
rendered Axis I diagnoses of major depressive disorder, PTSD, 
alcoholism, in remission, and dysthymia, as well as an Axis 
II diagnosis of mixed personality disorder.  A GAF score of 
25 was assigned.  The examiner then stated that the veteran 
suffered from "chronic debilitating depression," and met 
Social Security Disability Regulations for impairment due to 
depressive syndrome.  The examiner opined that the veteran 
was disabled under these regulations.

Also of record is a copy of medical and administrative 
records from the Social Security Administration, received by 
VA in October 1998, which indicate that the veteran became 
disabled in March 1995 due to depression.  The August 1998 
disability determination form noted that no secondary 
diagnoses were considered in making this determination.

The veteran's PTSD has been evaluated as 10 percent disabling 
under the provisions of 38 C.F.R. § 4.132, Diagnostic Code 
(DC) 9411.  Pursuant to the rating criteria in effect at the 
time the veteran perfected his appeal, a 10 percent rating 
was warranted for PTSD severity which was less than the 
criteria for the 30 percent rating, with emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment.  A 30 percent rating was warranted if 
the PTSD caused definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people.  The psychoneurotic symptoms must have resulted 
in such reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent rating was warranted if the ability 
to establish or maintain effective or favorable relationships 
with people was considerably impaired.  By reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels must have been so reduced as to result in 
considerable industrial impairment.  A 70 percent rating was 
warranted if the ability to establish and maintain effective 
or favorable relationships with people was severely impaired.  
The psychoneurotic symptoms must have been of such severity 
and persistence that there was severe impairment in the 
ability to obtain or retain employment.  Finally, a 100 
percent rating was warranted if the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior 
must have been present.  Finally, the veteran must have been 
demonstrably unable to obtain or retain employment.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1998 (hereinafter, the "Court") has determined that the 
three criteria enumerated for a 100 percent rating are to be 
viewed separately, such that the veteran need only satisfy 
one of the three criteria in order to warrant the grant of a 
100 percent rating.  See Johnson v. Brown, 7 Vet. App. 95, 99 
(1994).

A review of the evidence detailed above reveals that while 
the veteran has been diagnosed with PTSD, he has been 
diagnosed with several other psychiatric disorders as well, 
including major depression, severe agitated depression, 
dysthymia, alcoholism, passive aggressive personality, 
obsessive/compulsive personality, and mixed personality 
disorder.  In all cases, the primary diagnosis rendered 
related to depression.  However, the only examiner who 
separated out the veteran's PTSD from his other disorders was 
the examiner who performed the May 1997 VA examination.  The 
Board notes that this examiner noted that the veteran's 
entire claims file was reviewed, including the reports of 
prior VA examinations and examinations by Dr. Barker.  This 
examiner determined that the veteran's primary Axis I 
disorder was depression, which was unrelated to his PTSD.  
This examiner further stated that the veteran's personality 
disorders and alcohol dependence were likewise unrelated to 
his PTSD, and concluded that the veteran's "PTSD alone is 
causing mild social and industrial impairment."  The 
examiner assigned a GAF of 70 secondary to the veteran's PTSD 
alone.  According to the GAF scale contained in the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV), a GAF score of 65 to 70 is assigned when 
overall functioning is characterized by mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  In addition, the Board observes that while no 
other examiner provided a GAF for the veteran's PTSD alone, 
the examiner who performed the March 1995 examination 
characterized the veteran's PTSD as "mild."  The Board thus 
finds that the symptomatology related solely to the veteran's 
PTSD alone most closely corresponds to the "mild social and 
industrial impairment" contemplated by a 10 percent rating 
under the former criteria of DC 9411, particularly in light 
of the specific finding of "mild" social and industrial 
impairment by the examiner who performed the May 1997 VA 
examination, supported by the GAF of 70, which represents 
"mild symptoms."  In addition, the Board notes that the 
Social Security Administration determined that the veteran 
was impaired solely due to his depression, and did not list 
PTSD as a secondarily disabling disorder.  While certainly 
not dispositive, this evidence further supports the 
conclusion that the veteran's impairment is due 
overwhelmingly to his "chronic debilitating depression," as 
described by Dr. Murphy in April 1998, rather than to his 
mild PTSD.

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities, including PTSD, as codified at 38 C.F.R. 
§§ 4.125-4.132.  See 61 Fed. Reg. 52,695-52,702 (1996). The 
new criteria for evaluating service-connected psychiatric 
disabilities is codified at newly designated 38 C.F.R. 
§ 4.130.  61 Fed. Reg. 52,700-1.  Pursuant to Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
normally applies, absent Congressional intent to the 
contrary.  Therefore, an analysis under these new criteria is 
required as well.

Under the revised criteria for evaluating psychiatric 
disorders, a 10 percent evaluation is warranted when a mental 
disorder causes occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.  A 30 percent evaluation is warranted when such 
disorder creates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, recent 
events).  A 50 percent evaluation is warranted when such 
disorder creates occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work relationships.  A 70 percent 
evaluation is warranted if such disorder creates occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Finally, a 100 percent evaluation is 
warranted when such disorder creates total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

A review of the evidence reveals that, as noted above, the 
veteran's PTSD has been found by two examiners to be mild in 
severity, resulting in mild social and industrial impairment.  
This level of severity more closely approximates the level of 
severity contemplated by a 10 percent rating under the new 
criteria of DC 9411, which contemplates "occupational and 
social impairment due to mild...symptoms."  Although some of 
the symptomatology listed for a 30 percent rating, such as 
depressed mood, anxiety, chronic sleep impairment, and mild 
memory loss, have been found on examinations, many of these 
symptoms have been attributed to the veteran's primary 
diagnosis of major depression.  The Board also notes that 
while the veteran has been found to exhibit suspiciousness on 
examinations, he has also been diagnosed with paranoid 
personality disorder, which was found by an examiner to "not 
be attributable to the PTSD."  Thus, the Board finds that 
the veteran's PTSD does not warrant more than a 10 percent 
rating under the new criteria of DC 9411.

For the foregoing reasons, the Board finds that a 10 percent 
rating is the appropriate rating for the veteran's PTSD.  The 
Board would point out that its denial of the instant claim is 
based solely upon the provisions of the VA's Schedule for 
Rating Disabilities.  In Floyd v. Brown, 9 Vet.App. 88, 96 
(1996), the Court held that the Board does not have 
jurisdiction to assign an extra-schedular evaluation pursuant 
to the provisions of 38 C.F.R. § 3.321(b)(1) (1998) in the 
first instance.  In this appeal, however, there has been no 
assertion or showing that the disability under consideration 
has caused marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation) or necessitated 
frequent periods of hospitalization so as to render the 
schedular standards inadequate and to warrant assignment of 
an extra-schedular evaluation.  In this regard, while the 
veteran is currently unemployed, and has been found to be 
unemployable both by VA examiners and the Social Security 
Administration, in every case this was found to be either 
solely or mostly due to his major depression.  Therefore, in 
the absence of such factors, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet.App. 337, 338-9 (1996); Shipwash v. Brown, 8 Vet.App. 
218, 227 (1995).




ORDER

The 10 percent rating initially assigned to the veteran's 
PTSD was proper, and thus entitlement to a rating in excess 
of 10 percent for PTSD is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

